HAHN, J., pro tem.
From a' judgment of conviction of the crime of “grand theft”, and a denial of his motion for a new trial, defendant appeals, urging as grounds for reversal of the judgment and the court’s order the following points: “1. Insufficiency of the evidence. 2. Errors in instructions.” We find no merit in either of these contentions.
As there is no new question involved in this appeal, we feel that no useful purpose will be served by reciting in detail the evidence bearing upon the charge, nor in an extended discussion of the evidence or the cases cited by counsel in their briefs.
A careful examination of the record satisfies us that there is sufficient evidence to support the findings of the jury necessarily implied in their verdict of guilty of the four elements necessary to convict one of the offense here charged, namely: “1. An intent to commit fraud. 2. An actual fraud committed. 3. False pretenses used for the purpose of accomplishing the fraud. 4. The accomplishment of the fraud by means of the pretenses used.” (People v. Harrington, 92 Cal. App. 245 [267 Pac. 942, 946].)
As to appellant’s attack upon certain instructions given by the court, we have examined all of the instructions given and are of the opinion' they fairly state the law relating to the charge involved. It is indeed elementary that the instructions must be considered as a whole in ascertain*577ing tbeir true meaning. The instructions when so viewed are not subject to the criticism urged.
The judgment and order are affirmed.
Conrey, P. J., and Houser, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 2, 1934.